UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-7454


RICHEY L. BOYD,

                    Petitioner - Appellant,

             v.

WARDEN, PERRY CORRECTIONAL INSTITUTION,

                    Respondent - Appellee,

             and

STATE OF SOUTH CAROLINA,

                    Respondent.


Appeal from the United States District Court for the District of South Carolina, at
Orangeburg. Bruce H. Hendricks, District Judge. (5:18-cv-01582-BHH)


Submitted: October 28, 2020                                 Decided: December 15, 2020


Before AGEE, HARRIS, and QUATTLEBAUM, Circuit Judges.


Remanded by unpublished per curiam opinion.


Richey L. Boyd, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Richey L. Boyd seeks to appeal the district court’s order denying relief on his 28

U.S.C. § 2254 petition. The district court received the notice of appeal shortly after

expiration of the appeal period. Because Boyd is incarcerated, the notice is considered

filed as of the date it was delivered to prison officials for mailing to the court. Fed. R. App.

P. 4(c)(1); Houston v. Lack, 487 U.S. 266, 276 (1988). The record does not conclusively

reveal when Boyd gave the notice of appeal to prison officials for mailing. Accordingly,

we remand this case for the limited purpose of determining the timeliness of the filing

under Rule 4(c)(1) and Houston. The record, as supplemented, will then be returned to this

court for further consideration.

                                                                                 REMANDED




                                               2